304 S.W.3d 214 (2009)
LAND CLEARANCE FOR REDEVELOPMENT AUTHORITY OF the CITY OF ST. LOUIS, Appellant,
v.
Roy W. LEGENDRE, et al., Defendants,
and
McTalyd, L.L.C., Respondent.
No. ED 92045.
Missouri Court of Appeals, Eastern District, Division Three.
December 15, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 25, 2010.
Application for Transfer Denied March 23, 2010.
Gerard T. Carmody, Kelley F. Farrell, Saint Louis, MO, for Appellant.
Robert Denlow, Paul G. Henry, Saint Louis, MO, for Respondent.
*215 Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Land Clearance for Redevelopment Authority of the City of St. Louis ("the LCRA") appeals the judgment upon a jury verdict awarding McTaLyd, L.L.C.[1] $2,871,200.00 in a trial of exceptions for the 2005 taking of property located in the City of St. Louis. We find no abuse of discretion by the trial court. We also find plain error review of comments made during McTalyd's closing argument is not justified in this case. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).
NOTES
[1]  Although the record indicates that Respondent's name is "McTaLyd, L.L.C.," for simplicity this order will refer to Respondent as "McTalyd."